Skoglund, J.,
¶ 9. dissenting. I would affirm. I agree with the majority’s analysis that the trial court’s consideration of the defendant’s lack of any criminal history was proper in assessing his ability and/or willingness to abide by court orders, but disagree that more need be said concerning the court’s determination that the conditions of release imposed provide protection for the women identified. Prohibiting the defendant from harassing or having any contact whatsoever with L.C., N.C. and C.H. would typically be considered a reasonable restriction designed to protect alleged victims. Further, the court has prohibited defendant from coming within 500 feet of the women, then-residences, then- motor vehicles and then-places of employment. I need no further explanation.
*549¶ 10. I am authorized to state that Justice Burgess joins this dissent.